DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Kilgore on February 25, 2022 and March 25, 2022.
The application has been amended as follows: 
Claim 30: please amend the claim to recite “The copolymer hydrogel of claim 23, wherein the at least one side chain selected from the group consisting of polysaccharide, D-mannuronate, and L-guluronate.” 
Claim 31: please amend the claim to recite “The copolymer hydrogel of claim 30, wherein boswellic acid is bound to the side chain.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615